Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Agreement, made and entered into this ___day of ___, 2009
(“Agreement”), by and between Clear Channel Outdoor Holdings, Inc., a Delaware
corporation (“CCO”), and _______________(“Indemnitee”):
     WHEREAS, in light of the litigation costs and risks to directors resulting
from their service to companies, and the desire of CCO to attract and retain
qualified individuals to serve as directors, it is reasonable, prudent and
necessary for CCO to indemnify and advance expenses on behalf of its directors
to the fullest extent permitted by law so that they will serve or continue to
serve CCO free from undue concern regarding such risks;
     WHEREAS, CCO has requested that Indemnitee serve or continue to serve as a
director of CCO and may have requested or may in the future request that
Indemnitee serve one or more Outdoor Entities (as hereinafter defined) as a
director or in other capacities; and
     WHEREAS, Indemnitee is willing to serve as a director of CCO on the
condition that he be so indemnified.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, CCO and Indemnitee do hereby covenant and agree as follows:
     1. Services by Indemnitee. Indemnitee agrees to serve as a director of CCO.
Indemnitee may at any time and for any reason resign from such position.
     2. Indemnification — General. On the terms and subject to the conditions of
this Agreement, CCO shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against,
liabilities, losses, costs, Expenses (as hereinafter defined) and other matters
that may result from or arise in connection with Indemnitee’s Corporate Status
(as hereinafter defined) and shall, to the fullest extent permitted by law,
advance Expenses to Indemnitee, notwithstanding that such indemnification or
advances are not specifically authorized by other provisions of this Agreement.
The indemnification obligations of CCO under this Agreement (a) shall continue
after such time as Indemnitee ceases to serve as a director of CCO or in any
other Corporate Status and (b) include, without limitation, claims for monetary
damages against Indemnitee in respect of any alleged breach of fiduciary duty,
to the fullest extent permitted by law (including, if applicable, Section 145 of
the Delaware General Corporation Law).
     3. Proceedings Other Than Proceedings by or in the Right of CCO. If by
reason of Indemnitee’s Corporate Status Indemnitee was, is, or is threatened to
be made, a party to or a participant in any Proceeding (as hereinafter defined)
other than a Proceeding by or in the right of CCO to procure a judgment in its
favor, CCO shall, to the fullest extent permitted by law, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, all Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such liabilities, judgments, penalties, fines
and amounts paid in settlement) reasonably incurred by Indemnitee or on behalf
of Indemnitee in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed





--------------------------------------------------------------------------------



 



to be in, or not opposed to, the best interests of CCO and, with respect to any
criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.
     4. Proceedings by or in the Right of CCO. If by reason of Indemnitee’s
Corporate Status Indemnitee was, is, or is threatened to be made, a party to or
a participant in any Proceeding by or in the right of CCO to procure a judgment
in its favor, CCO shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, all
Expenses reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in, or not opposed to, the best
interests of CCO; provided, however, that indemnification against such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which Indemnitee shall have been adjudged by a court of competent jurisdiction
to be liable to CCO only if (and only to the extent that) the Court of Chancery
of the State of Delaware or other court in which such Proceeding shall have been
brought or is pending shall determine that despite such adjudication of
liability and in light of all circumstances such indemnification may be made.
     5. Mandatory Indemnification in Case of Successful Defense. Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee is, by
reason of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding (including,
without limitation, any Proceeding brought by or in the right of CCO), CCO
shall, to the fullest extent permitted by law, indemnify Indemnitee with respect
to, and hold Indemnitee harmless from and against, all Expenses reasonably
incurred by Indemnitee or on behalf of Indemnitee in connection therewith. If
Indemnitee is not wholly successful in defense of such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, CCO shall, to the fullest extent
permitted by law, indemnify Indemnitee against all Expenses reasonably incurred
by Indemnitee or on behalf of Indemnitee in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 5 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, on substantive or procedural grounds,
shall be deemed to be a successful result as to such claim, issue or matter.
     6. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement or otherwise to indemnification by CCO for some or a portion
of the Expenses, liabilities, judgments, penalties, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such liabilities, judgments,
penalties, fines and amounts paid in settlement) incurred by Indemnitee or on
behalf of Indemnitee in connection with a Proceeding or any claim, issue or
matter therein, but not, however, for the total amount thereof, CCO shall, to
the fullest extent permitted by law, indemnify Indemnitee for that portion
thereof to which Indemnitee is entitled.
     7. Indemnification for Additional Expenses Incurred to Secure Recovery or
as Witness.
          (a) CCO will, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, any
and all Expenses and, if requested by Indemnitee, will (within twenty
(20) calendar days of such request) advance such

2



--------------------------------------------------------------------------------



 



Expenses to Indemnitee, which are reasonably incurred by Indemnitee in
connection with any action concerning (i) indemnification or advance payment of
Expenses by CCO under this Agreement, any other agreement, the Certificate of
Incorporation or By-laws of CCO as now or hereafter in effect; or (ii) recovery
under any director and officer liability insurance policies maintained by any
Outdoor Entity or Clear Channel Entity (as hereinafter defined) to the fullest
extent permitted by law.
          (b) To the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, CCO will, to the fullest extent permitted by law, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, and CCO will
advance, all Expenses reasonably incurred by Indemnitee or on behalf of
Indemnitee in connection therewith.
     8. Advancement of Expenses.
          (a) CCO shall, to the fullest extent permitted by law, advance all
Expenses reasonably incurred by or on behalf of Indemnitee in connection with
the investigation, defense, settlement or appeal of any Proceeding within twenty
(20) calendar days after the receipt by CCO of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such advances shall, in all
events, be (i) unsecured and interest free; and (ii) made without regard to
Indemnitee’s ability to repay the advances.
          (b) To obtain advancement of Expenses under this Agreement, Indemnitee
shall submit to CCO a written request for advancement of Expenses and, to the
extent required by applicable law, an unsecured written undertaking by or on
behalf of Indemnitee to repay any Expenses advanced if it shall ultimately be
determined that Indemnitee is not entitled to be indemnified against such
Expenses. Upon submission of such request for advancement of Expenses and
unsecured written undertaking, Indemnitee shall be entitled to advancement of
Expenses as provided in this Section 8, and such advancement of Expenses shall
continue until such time (if any) as there is a final judicial determination
that Indemnitee is not entitled to indemnification.
     9. Establishment of a Trust. CCO shall, upon written request of a majority
of Non-Affiliate Directors (as hereinafter defined), create a trust for the
benefit of Indemnitee (the “Trust”) following initiation of a Proceeding for
which Indemnitee reasonably believes that he or she may be entitled to
indemnification by CCO under this Agreement. From time to time upon written
request of Indemnitee, CCO shall fund such Trust within ninety (90) days of such
request in an amount sufficient to satisfy any and all (a) Expenses reasonably
anticipated at the time of each such request to be incurred by or on behalf of
Indemnitee in connection with such Proceeding and (b) judgments, fines,
penalties and amounts paid in settlement (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
judgments, fines, penalties and amounts paid in settlement) in connection with
such Proceeding actually paid or claimed, reasonably anticipated or proposed to
be paid, but, with respect to amounts described in this clause (b), only to the
extent such amounts would not reasonably be expected to be fully paid by CCO’s
director liability insurance coverage (including amounts below the deductible of
any such policy). The trustee of the Trust (the “Trustee”) shall be a bank

3



--------------------------------------------------------------------------------



 



or trust company or other individual or entity chosen by Indemnitee and
reasonably acceptable to CCO. The amount or amounts to be deposited in the Trust
pursuant to the foregoing funding obligation shall be determined by mutual
agreement of Indemnitee and CCO or, if CCO and Indemnitee are unable to reach an
agreement on the amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation within a reasonable period of time not to exceed
ten (10) business days, by Independent Counsel (as hereinafter defined) selected
by Indemnitee. The terms of the Trust shall provide that (a) the Trust shall not
be revoked or the principal thereof invaded, without the written consent of
Indemnitee; (b) the Trustee shall advance, within twenty (20) calendar days of a
request by Indemnitee, any and all Expenses reasonably incurred by or on behalf
of Indemnitee in connection with the investigation, defense, settlement or
appeal of any Proceeding, any required determination concerning the
reasonableness of the Expenses to be made by the Independent Counsel (and
Indemnitee hereby agrees to reimburse the Trust under the circumstances in which
Indemnitee would be required to reimburse CCO for Expenses advanced under
Section 8(b) of this Agreement); (c) the Trust shall continue to be funded by
CCO in accordance with the funding obligation set forth above; (d) the Trustee
shall promptly pay to Indemnitee all amounts for which Indemnitee shall be
entitled to indemnification pursuant to this Agreement; and (e) all unexpended
funds in the Trust shall revert to CCO upon a final determination by Independent
Counsel or the mutual agreement by CCO and Indemnitee that Indemnitee has been
fully indemnified and held harmless under the terms of this Agreement. The Trust
shall be governed by Delaware law (without regard to its conflicts of laws
rules) and the Trustee shall consent to the exclusive jurisdiction of the
Delaware Court in accordance with Section 21 of this Agreement. Nothing in this
Section 9 shall relieve CCO of any of its obligations under this Agreement.
     10. Certain Agreements Related to Indemnification.
          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to CCO a written request for indemnification at such time as determined
by Indemnitee in Indemnitee’s sole discretion.
          (b) Upon written request by Indemnitee for indemnification pursuant to
Section 10(a) of this Agreement, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement to indemnification shall be made as
follows: (i) upon Indemnitee’s request, by Independent Counsel selected by
Indemnitee in a written opinion to the board of directors of CCO, a copy of
which shall be delivered to Indemnitee; or (ii) if no such request is made by
Indemnitee for a determination by Independent Counsel, (A) by a majority vote of
a quorum of the Disinterested Directors (as hereinafter defined); or (B) if a
quorum of Disinterested Directors is not obtainable or, even if obtainable, if a
majority of such quorum of Disinterested Directors so directs, by Independent
Counsel selected (x) if a quorum of Disinterested Directors is obtainable, by a
majority vote of a quorum of Disinterested Directors or (y) if a quorum of
Disinterested Directors is not obtainable, by the board of directors of CCO, in
each case in a written opinion to the board of directors of CCO, a copy of which
shall be delivered to Indemnitee; or (C) if a majority of a quorum of
Disinterested Directors so directs, by the stockholders of CCO. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) calendar days after such determination.

4



--------------------------------------------------------------------------------



 



          (c) If the person, persons or entity empowered or selected to
determine Indemnitee’s entitlement to indemnification has not made a
determination within sixty (60) calendar days after receipt by CCO of the
request by Indemnitee for indemnification, the requisite determination of
entitlement to indemnification will be deemed to have been made, and Indemnitee,
to the fullest extent not prohibited by law, shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact by Indemnitee necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification; or (ii) a final judicial determination that any or all such
indemnification is expressly prohibited under applicable law; provided, however,
that such sixty (60) calendar day period may be extended for a reasonable time,
not to exceed an additional thirty (30) calendar days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating to such determination; and provided, further, that
the sixty (60) calendar day limitation set forth in this clause (c) shall not
apply, and such period shall be extended as necessary, if within thirty
(30) calendar days after receipt by CCO of the request for indemnification under
Section 10(a) of this Agreement, a quorum of Disinterested Directors has
directed that such determination be made by the stockholders of CCO, pursuant to
Section 10(b) of this Agreement, at an annual meeting of stockholders to be held
within ninety (90) calendar days after such direction and such determination is
made thereat, or a special meeting of stockholders is called within thirty
(30) calendar days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within sixty (60) calendar
days after having been so called and such determination is made thereat.
          (d) CCO promptly will advise Indemnitee in writing with respect to any
determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or a basis for which indemnification has
been denied. Indemnitee shall reasonably cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by CCO (irrespective of the determination as to
Indemnitee’s entitlement to indemnification), and CCO hereby indemnifies and
agrees to hold Indemnitee harmless therefrom.
          (e) If (i) a determination is made pursuant to Section 10(b) of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement or (ii) there has been any failure by CCO to make timely payment or
advancement of any amounts due hereunder, Indemnitee may petition the Court of
Chancery of the State of Delaware to adjudicate Indemnitee’s entitlement to such
indemnification or advancements due hereunder. CCO will pay any and all Expenses
reasonably incurred by or on behalf of Indemnitee in connection with the
investigation and resolution of such issues, and Indemnitee shall be entitled to
have such Expenses advanced by CCO in accordance with Section 8 of this
Agreement. If a determination is made pursuant to Section 10(b) of this
Agreement that Indemnitee is entitled to indemnification under this Agreement,
then CCO shall be bound by such determination, including in any Proceeding.

5



--------------------------------------------------------------------------------



 



          (f) Indemnitee shall have the sole right and obligation to control the
defense or conduct of any claim or Proceeding with respect to Indemnitee. CCO
will not, without the prior written consent of Indemnitee, which consent may be
provided or withheld in Indemnitee’s sole discretion, settle any claim or
Proceeding, release any claim, or make any admission of fact, law or liability
or damages, or assign, pledge or permit any subrogation with respect to the
foregoing, or permit any Outdoor Entity to do any of the foregoing, to the
extent such settlement, release, admission, assignment, pledge or subrogation in
any way adversely affects Indemnitee or directly or indirectly imposes any
expense, liability, damages, debt, obligation, judgment, exposure or burden on
Indemnitee or, in the case of any release or settlement, does not include an
unconditional release of Indemnitee from all liability on any matters that are
the subject of such Proceedings and an acknowledgement that Indemnitee denies
all wrongdoing in connection with such matters.
          (g) The parties intend and agree that, to the fullest extent permitted
by law, in connection with any determination with respect to entitlement to
indemnification hereunder, including in any court: (i) it will be presumed that
Indemnitee is entitled to indemnification under this Agreement, and that the
Outdoor Entities or any other person or entity challenging such right will have
the burden of proof to overcome that presumption in connection with the making
by any person, persons or entity of any determination contrary to that
presumption; (ii) the termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the applicable Outdoor Entity, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that Indemnitee’s conduct was unlawful; (iii) Indemnitee will be deemed to have
acted in good faith if Indemnitee’s action is based on the records or books of
account of any Outdoor Entity, including financial statements, or on information
supplied to Indemnitee by the officers, employees, or committees of the board of
directors of any Outdoor Entity, or on the advice of legal counsel for any
Outdoor Entity or for Indemnitee or on information or records given in reports
made available to any Outdoor Entity by an independent certified public
accountant or by an appraiser or other expert or advisor selected by any Outdoor
Entity or Indemnitee; and (iv) the knowledge and/or actions, or failure to act,
of any director, officer, agent or employee of any of the Outdoor Entities or
relevant enterprises will not be imputed to Indemnitee in a manner that limits
or otherwise adversely affects Indemnitee’s rights hereunder. The provisions of
this clause (g) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.
          (h) Indemnitee agrees to notify CCO promptly upon being served with
any summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder; provided, however,
that any failure of Indemnitee to so notify CCO will not relieve CCO of any
obligation which it may have to Indemnitee under this Agreement or otherwise.

6



--------------------------------------------------------------------------------



 



     11. Other Rights of Recovery; Insurance; Subrogation, etc.
          (a) The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, under the Outdoor Entities’ Certificates of Incorporation or By-Laws, or
under any other agreement, vote of stockholders or resolution of directors of
any Outdoor Entity, or otherwise. Indemnitee’s rights under this Agreement are
present contractual rights that fully vest upon Indemnitee’s first service as a
director of CCO. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in the General Corporation Law of the State of Delaware
(or other applicable law), whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Outdoor Entities’ Certificates of Incorporation or By-Laws
or this Agreement, it is the intent of the parties hereto that Indemnitee enjoy
by this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred to or for the benefit of Indemnitee is intended to be
exclusive of any other right or remedy available to Indemnitee, and every such
other right and remedy shall be cumulative and in addition to every other right
and remedy of Indemnitee given hereunder or now or hereafter existing at law or
in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent Indemnitee’s concurrent assertion or
employment of any other right or remedy.
          (b) CCO shall promptly obtain and, during the time period Indemnitee
serves CCO in a Corporate Status, maintain in full force and effect directors’
liability insurance that shall:
               (i) be provided by an insurance company that has a rating of at
least “A” by A.M. Best Company, Inc.;
               (ii) provide Indemnitee at least the same rights and benefits as
are accorded to the most favorably insured of the directors of any Clear Channel
Entity;
               (iii) provide at least $15,000,000 of non-rescindable independent
director liability coverage available solely to the Non-Affiliate Directors
(provided that CCO shall not be required to expend in the aggregate in
connection with the purchase of the coverage described in this clause (iii) an
annual premium in excess of 115% of the annual premium for such coverage in
effect on the date of this Agreement, and to the extent the annual premium for
such coverage shall exceed such amount, CCO shall obtain the maximum amount of
coverage as is available for such amount); and
               (iv) not have any deductible or retention with respect to
Indemnitee.
          If, at the time CCO receives notice from any source of a Proceeding to
which Indemnitee is a party or a participant (as a witness or otherwise), CCO
has director and officer liability insurance in effect, CCO shall give prompt
notice of such Proceeding to the insurers in accordance with the procedures set
forth in the respective policies. CCO shall thereafter take all

7



--------------------------------------------------------------------------------



 



necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
          (c) If Indemnitee ceases to serve CCO in a Corporate Status for any
reason, CCO shall procure a run-off directors’ and officers’ liability insurance
policy with respect to claims arising from facts or events that occurred before
the time Indemnitee ceased to serve CCO in a Corporate Status and covering
Indemnitee, which policy, without any lapse in coverage, will provide coverage
for a period of six (6) years after the time Indemnitee ceased to serve CCO in a
Corporate Status and will provide coverage (including amount and type of
coverage and size of deductibles) that is substantially comparable to CCO’s
directors’ and officers’ liability insurance policy that was most protective of
Indemnitee in the twelve (12) months preceding the time Indemnitee ceased to
serve CCO in a Corporate Status (but in any event will provide coverage at least
as protective as the coverage required pursuant to Section 11(b) of this
Agreement); provided, however, that:
               (i) this obligation shall be suspended during the period
immediately following the time Indemnitee ceases to serve CCO in a Corporate
Status if and only so long as CCO has a directors’ and officers’ liability
insurance policy in effect covering Indemnitee for such claims that, if it were
a run-off policy, would meet or exceed the foregoing standards, but in any event
this suspension period shall end when a Change in Control occurs; and
               (ii) no later than the end of the suspension period provided in
the preceding clause (i) (whether because of failure to have a policy meeting
the foregoing standards or because a Change in Control occurs), CCO shall
procure a run-off directors’ and officers’ liability insurance policy meeting
the foregoing standards and lasting for the remainder of the six-year period.
          (d) In the event of any payment by CCO under this Agreement, CCO shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee against any other Outdoor Entity, and Indemnitee hereby agrees, as a
condition to obtaining any advancement or indemnification from CCO, to assign
all of Indemnitee’s rights to obtain from such other Outdoor Entity such amounts
to the extent that they have been paid to or for the benefit of Indemnitee as
advancement or indemnification under this Agreement and are adequate to
indemnify Indemnitee with respect to the costs, Expenses or other items to the
full extent that Indemnitee is entitled to indemnification or other payment
hereunder; and Indemnitee will (upon request by CCO) execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable CCO to bring suit or enforce such rights.
          (e) Except as provided in this Agreement or by applicable law, CCO
hereby unconditionally and irrevocably waives, relinquishes and releases, and
covenants and agrees not to exercise (and to cause each of the other Outdoor
Entities not to exercise), any rights that CCO may now have or hereafter acquire
against Indemnitee that arise from or relate to the existence, payment,
performance or enforcement of CCO’s obligations under this Agreement or under
any other indemnification agreement (whether pursuant to contract, bylaws or
charter), including, without limitation, any right of subrogation (whether
pursuant to contract or common law), reimbursement, exoneration, contribution or
indemnification and any right to participate in any

8



--------------------------------------------------------------------------------



 



claim or remedy of Indemnitee, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from Indemnitee, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right.
          (f) CCO shall not be liable under this Agreement to pay or advance to
Indemnitee any amounts otherwise indemnifiable hereunder if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise; provided, however, that CCO hereby
agrees it is the indemnitor of first resort to provide advancement or
indemnification.
          (g) CCO’s obligation to indemnify or advance Expenses hereunder to
Indemnitee in respect of or relating to Indemnitee’s service at the request of
CCO as a director, officer, employee, fiduciary, representative, partner or
agent of any other Outdoor Entity shall be reduced by any amount Indemnitee has
actually received as payment of indemnification or advancement of Expenses from
such other Outdoor Entity, except to the extent that such indemnification
payments and advance payment of Expenses when taken together with any such
amount actually received from other Outdoor Entities or under director and
officer insurance policies maintained by one or more Outdoor Entities are
inadequate to fully pay all costs, Expenses or other items to the full extent
that Indemnitee is entitled to indemnification or other payment hereunder.
     12. Employment Rights; Successors; Third Party Beneficiaries.
          (a) This Agreement shall not be deemed an employment contract between
CCO and Indemnitee. This Agreement shall continue in force as provided above
after Indemnitee has ceased to serve as a director of CCO.
          (b) This Agreement shall be binding upon CCO and its successors and
assigns and shall inure to the benefit of Indemnitee and his heirs, executors
and administrators.
     13. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
     14. Exception to Right of Indemnification or Advancement of Expenses.
Except as provided in Section 7(a) of this Agreement or as may otherwise be
agreed by CCO, Indemnitee shall not be entitled to indemnification or
advancement of Expenses under this Agreement with respect to any Proceeding
brought by Indemnitee (other than a Proceeding by Indemnitee (a) by

9



--------------------------------------------------------------------------------



 



way of defense or counterclaim, (b) to enforce his or her rights under this
Agreement or (c) to enforce any other rights of Indemnitee for indemnification,
advancement or contribution from CCO under any other contract, bylaw or charter
provision, statute or other law including any rights under Section 145 of the
Delaware General Corporation Law), unless the bringing of such Proceeding or
making of such claim shall have been approved by the board of directors of CCO.
     15. Definitions. For purposes of this Agreement:
          (a) “Beneficial Owner” or “Beneficial Ownership” shall have the
meanings set forth in Rule 13d-3 promulgated under the Exchange Act (as
hereinafter defined) as in effect on the date hereof.
          (b) “Certificate of Incorporation” means, with respect to any entity,
its certificate of incorporation, articles of incorporation or similar governing
document.
          (c) “Change in Control” means any of the following events:
               (i) The acquisition in one or more transactions by any “person”
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Exchange Act), other than the Clear Channel Entities (as hereinafter defined),
of Beneficial Ownership of shares representing at least a majority of the total
voting power of the Voting Stock (as hereinafter defined); or
               (ii) Consummation by CCO, in a single transaction or series of
related transactions, of (A) a merger or consolidation involving CCO if the
stockholders of CCO immediately prior to such merger or consolidation do not
own, directly or indirectly, immediately following such merger or consolidation,
at least a majority of the total voting power of the outstanding voting
securities of the entity resulting from such merger or consolidation or (B) a
sale, conveyance, lease, license, exchange or transfer (for cash, shares of
stock, securities or other consideration) of a majority or more of the assets or
earning power of CCO.
          Notwithstanding the foregoing, a “Change in Control” shall not be
deemed to occur solely because a majority or more of the total voting power of
the Voting Stock is acquired by (A) a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained by CCO or any of
its subsidiaries or (B) any corporation that, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of CCO in the
same proportion as their ownership of stock in CCO immediately prior to such
acquisition.
          (d) “Clear Channel Entities” means any one or more of (i) CC Media
Holdings, Inc. (“CC Media”); (ii) any corporation, partnership, joint venture,
association or other entity of which CC Media is the Beneficial Owner (directly
or indirectly) of 20% or more of the outstanding voting stock, voting power,
partnership interests or similar voting interests; and (iii) any other
corporation, partnership, joint venture, association or other entity that is
controlled by CC Media, controls CC Media or is under common control with CC
Media; provided, however, that in no event shall “Clear Channel Entities”
include (A) CCO, (B) any corporation, partnership, joint venture, association or
other entity of which CCO is the Beneficial Owner (directly or indirectly) of
20% or more of the outstanding voting stock, voting power, partnership interests
or similar voting interests or (C) any other corporation, partnership, joint
venture, association or other entity that is controlled by CCO. For purposes of
this definition of “Clear

10



--------------------------------------------------------------------------------



 



Channel Entities,” the term “control” (including the terms “controlling,”
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities, by
contract, or otherwise.
          (e) “Corporate Status” describes the status of a person in his or her
capacity as a director or officer of CCO (including, without limitation, one who
serves at the request of CCO as a director, officer, employee, fiduciary or
agent of any Outdoor Entity).
          (f) “Disinterested Director” means a director of CCO who is not (at
the time of the vote) and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.
          (g) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          (h) “Expenses” shall mean all reasonable costs, fees and expenses and
shall specifically include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness, in,
or otherwise participating in, a Proceeding, including, but not limited to, the
premium for appeal bonds, attachment bonds or similar bonds and all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses. Should any payment by CCO under this Agreement be
determined to be subject to any federal, state or local income or excise tax,
“Expenses” shall also include such amounts as are necessary to place Indemnitee
in the same after-tax position (after giving effect to all applicable taxes) as
Indemnitee would have been in had no such tax been determined to apply to such
payments.
          (i) “Independent Counsel” means a law firm, a member of a law firm or
an independent legal practitioner that is experienced in matters of corporation
law and neither contemporaneously is, nor in the five (5) years theretofore has
been, retained to represent (i) CCO or Indemnitee in any matter material to
either such party, (other than as Independent Counsel under this Agreement or
similar agreements); (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder; or (iii) the Beneficial Owner, directly or
indirectly, of securities of CCO representing five percent or more of the
combined voting power of CCO’s then outstanding shares. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either CCO or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.
          (j) “Non-Affiliate Director” means a director of CCO who is not also
(i) an officer or employee of CCO or any other Outdoor Entity; or (ii) a
director, officer or employee of any Clear Channel Entity; provided, however,
that a director of CCO who is also an officer, director, shareholder, member,
manager, partner or employee of Bain Capital Partners, LLC or

11



--------------------------------------------------------------------------------



 



Thomas H. Lee Partners, L.P., or an affiliate of either entity, shall not be a
“Non-Affiliate Director.” Indemnitee shall be deemed to be “Non-Affiliate
Director.”
          (k) “Outdoor Entity” means CCO, any of its subsidiaries and any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise with respect to which Indemnitee
serves as a director, officer, employee, partner, representative, fiduciary or
agent, or in any similar capacity, at the request of CCO.
          (l) “Proceeding” includes any actual, threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of CCO or
otherwise and whether civil, criminal, administrative or investigative in
nature, in which Indemnitee was, is, may be or will be involved as a party,
witness or otherwise, by reason of Indemnitee’s Corporate Status or by reason of
any action taken by him or of any inaction on his part while acting as director
or officer of any Outdoor Entity (in each case whether or not he is acting or
serving in any such capacity or has such status at the time any liability or
expense is incurred for which indemnification or advancement of Expenses can be
provided under this Agreement).
          (m) “to the fullest extent permitted by law” means to the fullest
extent permitted by applicable law in effect on the date hereof, and to such
greater extent as applicable law may hereafter from time to time permit.
          (n) “Voting Stock” means the shares of all classes of the
then-outstanding capital stock of CCO entitled to vote generally in the election
of directors.
     16. Construction. Whenever required by the context, as used in this
Agreement the singular number shall include the plural, the plural shall include
the singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.
     17. Reliance; Integration.
          (a) CCO expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to continue to serve as a director of CCO, and CCO acknowledges that
Indemnitee is relying upon this Agreement in serving as a director of CCO.
          (b) This Agreement constitutes the entire agreement between CCO and
Indemnitee with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between CCO and
Indemnitee with respect to the subject matter hereof; provided, however, that
nothing herein is intended or shall be construed to limit any rights that
Indemnitee may have under any other agreement or instrument (including, without
limitation, any charter, bylaw or other governing document of, or any agreement
with, any Outdoor Entity).
     18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver

12



--------------------------------------------------------------------------------



 



of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.
     19. Notice Mechanics. All notices, requests, demands or other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been direct, or (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed:

  a.   If to Indemnitee to:

 
c/o Clear Channel Outdoor Holdings, Inc.
200 East Basse Road
San Antonio, TX 78209

      with a copy to:

Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, TX 75201
Attn: Alan J. Bogdanow

  b.   If to CCO, to:

Clear Channel Outdoor Holdings, Inc.
200 East Basse Road
San Antonio, TX 78209
Attn: Legal Department

      with a copy to:

Fulbright & Jaworski LLP
300 Convent, Suite 2200
San Antonio, TX 78205
Attn: Daryl Lansdale
or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to CCO and (b) in the case of a change in
address for notices to CCO, furnished by CCO to Indemnitee.
     20. Contribution. To the fullest extent permitted by law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, CCO, in lieu of indemnifying Indemnitee, shall contribute
to the amount incurred by Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement and/or for reasonably
incurred Expenses, in connection with any claim relating to an indemnifiable
event

13



--------------------------------------------------------------------------------



 



under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (a) the
relative benefits received by CCO and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (b) the relative
fault of CCO (and its other directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
     21. Governing Law; Submission to Jurisdiction; Appointment of Agent for
Service of Process. This Agreement and the legal relations among the parties
shall, to the fullest extent permitted by law, be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. CCO and Indemnitee hereby irrevocably and
unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (c) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (d) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or otherwise inconvenient forum.
     22. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     23. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.
[Remainder of Page Intentionally Blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

              Clear Channel Outdoor Holdings, Inc.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Indemnitee:
 
             
 
             

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]

